IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JESSICA MARCHESE                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3143

SPRINGBROOK HOSPITAL and
SUMMIT

     Appellees.
_____________________________/

Opinion filed April 17, 2017.

An appeal from an order of Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: August 31, 2013.

Jodi A. Zakaria of Deutschman & Zakaria, Inverness, for Appellant.

Tim Jesaitis of the Law Office of Tim Jesaitis, P.A., St. Petersburg, for Appellees.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.